DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed November 5, 2020 has been entered.
Priority
3. It is acknowledged that this application claims foreign priority of the People's Republic of China Patent Application 201810150628.8 (filed February 23, 2018 in the People's Republic of China}, filed under 35 U.S.C. 119(a)-(d) and the entire contents of which is being incorporated herein by reference.
Information Disclosure Statement
4. The information disclosure statements filed January 5, 2021 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449s have been electronically signed as attached.
5. The Action is responsive to Applicant’s RCE, Remarks, Arguments and Amendments filed October 16, 2020.
6. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution history of the instant application;
The First Office Action, dated August 5, 2019, of State Intellectual Property Office of People's Republic of China to Application No. 201810150628.8;
The Examination Report of the Intellectual Property Office of India to Application No. 201814043343 dated March 12, 2020;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1, 3-4, 6-9, 10, 12-13 and 15-20 (renumbered to 1-16) are allowed.  
Reasons for Allowable
7. The following is the Examiner's statement of reasons for allowance:
The final rejections submitted August 19, 2020 was made under 35 U.S.C. § 103 as being unpatentable mainly over 
Cairns et al.: “SYSTEMS AND METHODS FOR MULTI-TIERED FORMAT REGISTRATION FOR APPLICATIONS”, (U.S. Patent Application Publication US 20150199196 A1, filed March 15, 2013 and published July 16, 2015, hereafter “Cairns”), in view of 
Machalek: “DATA MINING AND REPORTING”, (U.S. Patent US 7945850 B2, filed February 27, 2007 and issued May 17, 2011), and further in view of 
Nanaumi: “DATA PROCESSING APPARATUS, CONTROL METHOD FOR DATA PROCESSING APPARATUS, AND RECORDING MEDIUM”, (U.S. Patent Application Publication US 20110001999 A1, filed June 2, 2010 and published January 6, 2011).

As a response, with respect to the above rejections, concerning rejections made to claims 1-20, the Applicant argued, in the Remarks, Arguments, and Amendments filed August 19, 2020, that “”However, Machalek discloses a locally installed CRM application ( 4) and a locally installed spreadsheet application (6). Machalek's locally installed CRM application (4) invokes a CRM reporting module (8A) installed therein to present a user interface (62). See Machalek at col. 6, lines 14-51. If the user elects to open an existing report, the locally installed CRM reporting module (8A) displays a typical file window, and the CRM reporting component (8A) executes the locally installed spreadsheet application and directs the spreadsheet application (6) to display the report.
In contrast, the amended claims require uploading the file to the remote application server to instruct the remote application server to open the file and return file content. "All words in a claim must be considered in judging the patentability of that claim against the prior art." MPEP § 2143.03 (quoting In re Wilson, 424 F.2d 1382, 1385 (C.C.P.A. 1970)). Because Machalek does not disclose uploading the file to be opened to 
In light of the Applicant’s arguments and various office actions applied to the application and its similar versions, a further review of the rejections and the claims, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner is further persuaded that the features of
“receiving a file opening request, and 
obtaining format information of a file to be opened indicated by the file opening request;
searching for application information of a target application for opening the file to be opened according to the format information by sending an application search request carrying the format information to a remote application server and receiving the application information returned by the remote application server, 
wherein the application search request is configured to instruct the remote application server to search for the application information;
providing an application entry of the target application in a current interface according to the application information;
obtaining a configuration file corresponding to the target application when the application entry is triggered; and
generating a native interface of the target application according to the configuration file and opening the file to be opened in the native interface without installing the target application;
wherein opening the file to be opened in the native interface comprises: 
uploading the file to be opened to the remote application server, to instruct the remote application server to open the file to be opened and return file content; 
receiving the file content returned by the remote application server; and 
displaying the file content in the native interface.”, and in combination with other subject matters recited in the independent claims 1, 10 and 19 is distinctive from prior art.

With respect to the instant application, an update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above in claim 10 and the subject matters similarly recited by the independent claims 1, 10 and 19. 


After a search and a thorough examination of the present Application and in light of the prior art, Claims 1, 3-4, 6-9, 10, 12-13 and 15-20 (renumbered to 1-16) are allowed.  
Conclusions
8. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
March 22, 2021